DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Applicant is advised that should claim 50 be found allowable, claim 52 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 47, and 49-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (U.S. Patent Application Publication No. 2011/0319755,) hereinafter referred to as Stein.
Regarding claim 1, Stein teaches an implantable medical device (Fig. 1, element 100), comprising: 
an electronics assembly (¶[0047] “electronic assemblage”); 
a power component coupled to the electronics assembly (Fig. 14, element 117 in Fig. 1, ¶[0047], broadly); and 
an antenna component coupled to the electronics assembly (¶[0047] antennas, broadly; further in Fig. 1, as element 107 loop antenna), wherein the electronics assembly includes a space-efficient printed circuit assembly.
Regarding claim 47, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a folded multi-board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Regarding claim 49, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a folded two board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Regarding claim 50, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a single board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616; note that the interpretation of “single” is consistent with “one,” in that the prior art device may comprise more than one but must comprise at least one).
Regarding claim 52, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a single board circular printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616; note that the interpretation of “single” is consistent with “one,” in that the prior art device may comprise more than one but must comprise at least one).
Regarding claim 53, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein at least one of the electronics assembly, power component, and antenna component is enclosed in a hermetically sealable casing (¶[0218] the encapsulating enclosure is hermetically sealed).
Regarding claim 54, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor a plurality of kinematic parameters (¶[0068] accelerometer and load sensing platform, ¶¶[0070-0071], ¶[0074]).
Regarding claim 55, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes at least one sensor configured to monitor pressure (¶[0068] load sensing platform, ¶[0070]).
Regarding claim 56, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly includes a plurality of sensors configured to monitor biologic parameters associated with at least one of temperature (¶[0208] localized temperature), pH (¶[0208]), and biomarkers associated with infection.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (U.S. Patent Application Publication No. 2011/0319755,) hereinafter referred to as Stein.
Regarding claim 48, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a folded multi-board printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Stein does not teach a specifically three-board assembly.
Therefore, Stein teaches all of the claimed invention except for the number boards of the multi-board stacked printed circuit assembly. It would nevertheless have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the printed circuit board stack of Stein to comprise three boards, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 51, Stein teaches the implantable medical device of claim 1.
Stein further teaches wherein the electronics assembly is a multi-board stacked printed circuit assembly (Fig. 16-17, PCBs labeled 1612, 1616).
Stein does not teach that the PCBs are specifically circular.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0243148 to Wasielewski teaches surgical implants with telemetry.
U.S. Patent Application Publication No. 2017/0156632 to Swiston et al. teaches a flexible folded/stacked PCB in a coin/circular/cylindrical configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792